By the Court :
In this case the order of the Circuit Court refusing the writ of mandamus will he affirmed ; this Court being of opinion that under the Acts of 1872, ch. 377, sub-ch. 3, sec. 4, and 1874, ch. 463, sub-ch. 3, sec. 4, the power to decide the matter in dispute, was vested in the State Board of Education, and that its decision thereon was final and conclusive. Wiley, et al. vs. Board of County School Commissioners of Allegany County, 51 Md., 401, appears to us to dispose of this question. It may not be out of place to say, after an examination of the question, that in our opinion, the decision by the State Board of Education in this case upon the merits was correct, and if we had jurisdiction to review it, would be affirmed.
Robinson, J., dissented on the question of the jurisdiction of the State Board of Education.